UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

NATURAL RESOURCES DEFENSE COUNCIL,
CENTER FOR BIOLOGICAL DIVERSITY,

HUMANE SOCIETY INTERNATIONAL, and Case No. 18-CV-6903 (AJN)
HUMANE SOCIETY OF THE UNITED STATES,

 

 

 

 

 

 

 

Plaintiff =m
USDC SDNY
vs. DOCUMENT
ELECTRONICALLY FILED
DAVID BERNHARDT, in his official capacity as DOC #:
Secretaty of the Interior, DEPARTMENT OF THE DATE FILED: MAR 0 6 2020)
INTERIOR, AURELIA SKIPWITH, in het official

 

capacity as Director of the U.S. Fish and Wildlife
Service, and U.S. FISH AND WILDLIFE SERVICE,

Defendants.

 

 

NOTICE OF CONSENT MOTION
PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support
of Plaintiffs’ Motion to Accept Previously Filed Memorandum as an Opposition to Defendants’
Motion to Dismiss, Plaintiffs hereby move this Court to accept Plaintiffs’ March 2, 2020 filing in S 6
this matter, ECF No. 79, as an Opposition to Defendants’ Motion to Dismiss, ECF Nos. 75, 76. ORDERED
Counsel for Defendants has represented that Defendants consent to this motion.

Dated: Match 4, 2020. Respectfully submitted,

[s/ Travis J. Annatoyn

Jeffrey B. Dubner
“y Travis J. Annatoyn
S $ de J y

 

500 DER ED: Democracy Forward Foundation
P.O. Box 34553
ry \\\ Washington, D.C. 20043
ALISON Wf NAPHAN (202) 601-2483
UN D Stes DISTRICT JUDGE jdubner@democtracyforward.org

tannatoyn@democracyforward.org
Attorneys for Plaintiffs

 
